Citation Nr: 0001466	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  98-19 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a prostate 
disorder.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis



INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946 and from February 1948 to February 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which found that new and material 
evidence had not been submitted to reopen the above claim.  


FINDINGS OF FACT

1.  In August 1996, the RO found that new and material 
evidence had not been submitted to reopen the veteran's claim 
for a prostate disorder, previously characterized as 
prostatitis.  

2.  Evidence of record at the time of the August 1996 
decision consisted of the veteran's contentions, service 
medical records, and numerous private and VA medical records 
dating from the early 1950's through July 1995.  

3.  Evidence submitted subsequent to the August 1996 decision 
consists of a private outpatient record of an examination in 
October 1997 by a physician at the Hattiesburg Clinic in 
Hattiesburg, Mississippi.  

4.  Evidence received since the August 1996 decision is new, 
but not material, and is not so significant that it must be 
considered to decide fairly the merits of the appellant's 
claim.  



CONCLUSIONS OF LAW

1.  The August 1996 RO decision which denied the reopening of 
the veteran's claim for service connection for a prostate 
disorder, previously characterized as prostatitis, 
on the basis of new and material evidence is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).  

2.  Evidence submitted since the August 1996 RO decision is 
not new and material, and the claim for service connection 
for a prostate condition is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran contends, first, that in April 1944 he sustained 
an abdominal injury when he was accidentally "kneed" by 
another soldier while playing baseball and had to be was 
hospitalized for abdominal pain.  He claims that the injury 
was to his groin and that it later resulted in cancer of the 
prostate.  Alternatively, he claims that he was placed on 
sick call in Kobe, Japan, in 1950 for a prostate condition, 
and that post-service treatment by manipulation in June 1956 
by an Army physician indicates that he had a prostate 
condition in service.  

The veteran first claimed entitlement to service connection 
for prostatitis in a statement received in April 1980.  That 
claim was denied by rating decision issued in May 1980, and 
the veteran was notified of the decision.  He did not appeal.  
In October 1989, he sought to reopen his claim of entitlement 
to service connection for a prostate condition.  The claim 
was denied, and he appealed to the Board, which, in August 
1991, determined that the veteran had not submitted new and 
material evidence to reopen his claim.

In August 1996, the veteran filed a statement seeking to 
reopen his claim of entitlement to service connection for a 
prostate condition.  The RO denied his claim in a rating 
decision issued in August 1996, and notified the veteran of 
the denial by letter dated August 23, 1996.  A notice of 
disagreement was received in April 1997, and a statement of 
the case was provided to the veteran that same month.  There 
was no further response from the veteran.

In October 1997, the veteran again sought to reopen his 
claim.

Evidence originally considered by the RO and the Board prior 
to August 1996 consisted of the veteran's service medical 
records; a private medical record, dated in February 1953, 
indicating treatment for gastritis; a letter received in 
November 1953 from Eugene S. Busby, M.D., providing a 
diagnosis of otosclerosis; a VA disability evaluation 
examination, dated in January 1954, indicating a normal 
prostate; letters received in February 1956 from Dr. Busby 
providing a diagnosis of otosclerosis and mixed nerve 
deafness, and from Gerald P. Gable, M.D., indicating 
treatment for sexual impotency of several months duration; a 
VA ear, nose, and throat and audiological examination, dated 
in April 1956; and a VA hospitalization report with no 
diagnosis, dated in December 1959.  

Also considered were additional statements received in 
December 1961 and in March 1962 from Dr. Busby relating to 
the veteran's hearing disability; an April 1962 VA ear, nose, 
and throat examination; a report of April 1973 VA operative 
procedures, including excision of an anal fissure; a February 
1975 VA Medical Certificate, indicating treatment for 
prostatitis; VA audiological examinations conducted in July 
and November 1975 and in February and December 1976; an 
October 1976 statement, received November 1976, from Larry H. 
Day, M.D., relative to the veteran's hearing disability; and 
a letter, dated in December 1977 and received in November 
1978, from Harry G. Fridge, M.D., noting, inter alia, 
treatment for a tender prostate.  

More recent evidence included private clinical treatment 
records, received in May 1985 and dating from July 1969 to 
September 1977, with reference to the veteran taking red 
pills for a prostate infection; a VA audiological report, 
dated in July 1985; a VA hospitalization report in November 
1987 for back surgery, with reference to a urinary tract 
infection; a letter from William R. Arnett, M.D., received 
August 1989, referring to a diagnosis of prostate cancer; and 
duplicate service medical records.  Received in October 1989 
were a letter from Dr. Day in respect to treatment of the 
veteran for sinusitis, a letter from Nathan P. Shappley, 
M.D., and clinical notes from an unidentified private 
physician.  Dr. Shappley wrote that he had first seen the 
veteran in 1977 and that the veteran had undergone 
transurethral resection in March 1979, with resultant 
diagnosis of adenocarcinoma of the prostate, radiation 
therapy, and subsequent treatment at a VA hospital.  Clinical 
notes from an unidentified private physician, dating from 
1965 to 1976, disclosed a diagnosis of prostatitis in 1965 
with treatment by medication and massaging.  Received in 
November and December 1989 were clinical treatment records 
from Hattiesburg, Mississippi, Clinic, and a letter dated in 
December 1989 from E. M. Herring, M.D., indicating treatment 
for urinary tract infection; a VA ear, nose, and throat 
examination, dated in December 1989; additional treatment 
records from the Hattiesburg Clinic, received in August 1990, 
reflecting treatment in 1989 and 1990, with treatment in 
March 1989 for acute prostatitis, which had resolved in July 
1989, and outpatient treatment records received in August 
1990 from Hattiesburg Clinic, referencing treatment for 
prostatitis in March 1989.

Also of record were the veteran's DD 214 forms and discharge 
certificates, showing his periods of service and honorable 
discharges, as well as numerous statements from the veteran 
concerning his various claims.   

Service medical records are negative for evidence of a 
prostate disorder during service, although the veteran had 
been treated at a genitourinary clinic for an undiagnosed 
problem in January 1951 and in August 1951 for a sore on his 
penis which did not appear to be venereal.  His separation 
examination was negative.  

In considering the remainder of the records, the RO noted 
that the VA examination in January 1954 had found the 
veteran's prostate normal.  Having reviewed the records on a 
new and material evidence basis, the Board in August 1991 
found that the veteran's prostatitis first became manifest in 
1965, more than 12 years following his release from active 
duty, and thus concluded that prostatitis was not of service 
origin.  

Evidence considered by the RO after the August 1991 Board 
decision is, for the most part, duplicative or cumulative of 
evidence previously submitted.  Evidence not previously 
considered includes April and November 1992 VA ear, nose, and 
throat examinations; an August 1992 note from J. Robert 
Coltharp, M.D., indicating treatment for bronchitis; records 
received in January 1993, including Army Daily Sick Reports, 
dating from January to June 1948, and a December 1992 record 
from the Hattiesburg Clinic.  The Army Daily Sick Reports 
indicate several brief absences from duty in 1948, but do not 
report any diagnosis or show hospitalization, while the 
Hattiesburg outpatient record reveals treatment for a sinus 
problem.  Additional evidence included a large packet of 
miscellaneous medical records, probably received in September 
1994, most of which are duplicates, but including a January 
1976 Report of Tissue Examination from Forrest General 
Hospital, disclosing that in January 1976 prostate needle 
biopsy featured hyperplastic glandular changes with no 
evidence of malignancy, although microscopic diagnosis showed 
benign prostatic hyperplasia.  The packet also included 
clinical treatment records from Dr. Arnett, reflecting 
treatment from 1983 to 1993, which also include a duplicate 
copy of the previously-mentioned March 1989 entry for 
prostatitis.  Additionally included with the packet were 
records from the Urgent Care Center, dating from September 
1989 to August 1993, indicating treatment for several 
disorders, including prostate problems.  A September 1994 VA 
general medical examination referred to a past history of 
prostate cancer, with a current prostate-specific antigen 
(PSA) test found normal.  A July 1995 office record from Dr. 
Arnett, received in August 1996, indicated treatment for 
prostatitis.  

Having reviewed all of these records subsequent to the August 
1991 Board decision, the RO determined that the evidence 
submitted in connection with the claim for service connection 
for a prostate disorder essentially duplicated evidence which 
had previously been considered and was thus merely 
cumulative.  The RO emphasized that the additional evidence 
did not establish a chronic prostate condition in service.  

Evidence submitted since the August 1996 RO decision consists 
solely of a report of an October 1997 examination by Matthew 
G. Fry, M.D., of the Hattiesburg Clinic.  This document notes 
a reported history of adenocarcinoma of the prostate, 
diagnosed in 1978.  The veteran had had pelvic 
lymphadenectomy, which was negative at that time and had had 
external beam radiation therapy.  He had been doing well 
since then, except for total impotence since completing 
radiation therapy.  Examination revealed the prostate to be 
small with no definite nodules.  Tests were performed, but 
indicated no evidence of malignancy.  Dr. Fry opined that the 
veteran's impotence was probably a result of radiation 
treatment of the prostate cancer, as it is a well recognized 
complication of such treatment.  


II.  Legal Analysis

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1999).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (1999).  An appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely 
substantive appeal.  38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. § 20.200 (1999).  Except in circumstances not here 
relevant, a substantive appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the statement of the case to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105(b)(1), 
(d)(3) (West 1991); 38 C.F.R. § 20.302(b) (1999).  A 
determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(38 C.F.R. § 20.302).  38 C.F.R. § 20.1103 (1999).

The RO denied the veteran's claim of entitlement to service 
connection for a prostate disorder in an August 1996 rating 
decision.  The veteran was notified of that decision that 
same month and advised as to his appellate rights.  He filed 
a notice of disagreement in April 1997, which was within a 
year of having been notified of the adverse determination.  A 
statement of the case was mailed to him promptly, on April 
11, 1997.  At that point, the veteran had until August 1997 
to perfect his appeal by filing a substantive appeal.  He did 
not file any statement by August 23, 1997, evidencing his 
continued disagreement or desire to appeal.  He did not 
perfect his appeal, and the August 1996 rating decision is 
final.

Thereafter, in October 1997, the veteran submitted additional 
medical records, and his representative submitted a statement 
indicating that the veteran submitted them in an effort to 
reopen his claim.

Under governing law and regulations, a claim previously and 
finally disallowed by the RO may not be reopened in the 
absence of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); 38  C.F.R. § 3.156 (1999).  New and 
material evidence means evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

On a claim to reopen, a three-step analysis must be conducted 
under section 5108.  Winters v. West, 12 Vet. App. 203, 205-
207 (1999) (en banc).  The first step involves a 
determination as to whether the evidence presented or secured 
since the last final disallowance of the claim is new and 
material.  38 C.F.R. § 3.156(a).  If the Board determines 
that the evidence is new and material, the Board must then 
reopen the claim and determine "whether the claim, as then 
reopened, is well grounded in terms of all the evidence in 
support of the claim, generally presuming the credibility of 
that evidence."  Elkins v. West, 12 Vet. App. 209, 218-219 
(1999) (en banc);  see also Winters, 12 Vet. App. at 106.  If 
the claim is not well grounded, that is the end of the 
matter.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 327 
(1999).  If the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Id, quoting Winters, supra; Elkins, supra.  
Following reopening, the ultimate credibility or weight to be 
accorded such evidence must be determined as a question of 
fact.  Kightly v. Brown, 6 Vet. App. 200, 205 (1994).  

The issue which is presently before the Board is whether the 
evidence submitted since the August 1996 RO decision is new 
and material.  The only new evidence since the final decision 
is the examination report by Dr. Fry dated in October 1997.  
This evidence, while new, is not material.  Dr. Fry's report 
merely recites the veteran's medical history, reveals 
findings indicating no current evidence of malignancy, and 
offers an opinion on an issue not before the Board.  The 
report is not so significant that it must be considered in 
order to decide the merits of the appellant's claim fairly.  
It does not support the veteran's contentions that an injury 
in service in 1944 caused a prostate disorder or that he had 
been treated in 1950 for a prostate condition, or that post-
service treatment by manipulation is an inference of 
prostatitis during service.  

As found previously by decision makers, VA examination in 
January 1954 showed no evidence of a prostate disorder.  The 
first documentary evidence of a prostate disorder is in 1965, 
whereas the veteran was discharged from service in 1952.  Not 
only is Dr. Fry's report remote in time from the veteran's 
service, but this physician has not provided any opinion 
relating his recent medical findings concerning the veteran's 
prostate disorder to any disease or injury during service.  
Accordingly, this evidence is not material to the issue 
before the Board at this time, nor is it so significant that 
it must be considered in order to decide fairly the merits of 
the claim.  The evidence submitted since the August 1996 
decision, seen in the context of all the evidence of record, 
is thus not both new and material, and the claim may not be 
reopened.  38 U.S.C.A. § 5108 (West 1991).  

Since the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
apply in this case.  See Annoni v. Brown, 5 Vet. App. 463 
(1993); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

New and material evidence not having been presented or 
secured to reopen a claim for service connection for a 
prostate disorder, the claim is not reopened, and the appeal 
is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


